DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission on 2/19/21 including amendments to claims 3, 5, 6, 9, 11, 13, 14, the cancellation of claims 4, 10, 12, 20 and the addition of new claims 21-23.  Claims 1-3, 5-9, 11 and 13-23 are rejected for being obvious over the prior arts disclosed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0150275 A1 (Mate) and U.S. Publication No. 2020/0221248 A1 (Eubank).
	Referring to claim 1, Mate discloses a computer-implemented method comprising: generating a digital audio workstation (DAW) on a display, the DAW including a set of inputs assignable to an audio pin for playback (page 3, paragraph 45).  Mate discloses a digital audio 
	Referring to claim 2, Mate and Eubank discloses adjustments to the set of inputs are configured to be rendered as audio playback at the wearable audio device worn by the user in real time as the inputs are assigned (Mate, page 2, paragraphs 30-33 and Eubank, page 2, paragraphs 12, 13).  Mate and Eubank discloses adjusting the audio data and allowing the user 
Referring to claim 7, Mate discloses that the display is located on a smart device (page 2, paragraph 27).
Referring to claim 14, Mate discloses assigning with a transcoder/encoder, the audio pin to a scene in an augmented audio environment for subsequent playback to the user wearing the wearable audio device or distinct user (page 2, paragraphs 26, 27, 29).  The controller plays a part in assigning audio signals which can be rendered to the user through headphones.
Referring to claim 16, Mate disclose that assigning the audio pin to a scene in an augmented audio environment, wherein the audio pin is one a plurality of audio pins in the augmented audio environment each with assigned inputs (page 2, paragraph 29, Figure 4 and Figure 16).  Mate discloses through Figure 4 shows how audio objects are assigned to a scene, with multiple audio pin sound sources, each with associated performer and instruments.  Figure 16 further shows the scene with “Tracker-ID”s that are assigned to the sound source and user.  Mate discloses that in response to detecting movement of the user to a location associated with one or more of the plurality of audio pins, rendering the assigned inputs for the audio pin as audio playback at the wearable audio device worn by the user to preview the audio playback associated with the audio pin (page 2, paragraphs 31-33).  Mate discloses allowing the user to move around and interacting with audio objects and rendering a mix for playback preview in the AR monitor.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mate, Eubank and U.S. Publication No. 2020/0097248 A1 (Wood).
	Referring to claim 3, Mate and Eubank do not disclose that the set of inputs comprise audio content selections assignable to the audio pin, wherein the audio content selections comprise quad audio, stereo audio or mono audio.  Mate discloses that the set of inputs further .     
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mate, Eubank and U.S. Publication No. 2015/0063610 A1 (Mossner).
	Referring to 8, Mate and Eubank do not disclose that the DAW is part of an application programming interface (API) that allows an API-calling component to render the assigned inputs as audio playback at the wearable audio device.  Mossner discloses that an acoustic scene is rendered through an application programming interface (API) that allows an API-calling component to render the assigned inputs as audio playback at the wearable audio device (page 5, paragraph 76).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn from Mossner that the DAW is part of an application programming interface (API) that allows an API-calling component to render the assigned inputs as audio playback at the wearable audio device.  Mossner discloses a known technique for providing the acoustic scene by using an API which would improve the similar device taught in Mate and Eubank to render the inputs as playback.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mate, Eubank and U.S. Publication No. 2014/0270181 A1 (Siciliano).
Referring to claim 5, Mate and Eubank do not discloses converting the assigned inputs to an audio file for subsequent rendering as the audio playback.  Siciliano discloses converting the inputs associated with audio data into an audio file for subsequent rendering as the audio playback (page 3, paragraph 40 and 41).  Siciliano discloses stems which represent audio files that include metadata defining the characteristics of performance for a DJ that can be accessed for subsequent playback.  It would have been obvious to one of ordinary skill in the art to learn from Siciliano converting the assigned inputs to an audio file for subsequent rendering as the audio playback.  A person of ordinary skill in the art would know Siciliano discloses known techniques in audio workstations which can be applied to Mate and Eubank to improve the audio workstation system of Mate and Eubank.  Converting the assigned inputs to a stereo inputs to a stereo audio file is performed at a cloud computing system connected with the wearable audio device.  Mate, Eubank and Siciliano discloses converting the assigned inputs to a stereo audio file (Siciliano, page 3, paragraph 40).  Siciliano discloses stereo audio which is combined with the songs to generate an audio file with stereo audio channels.  Siciliano doesn’t explicitly disclose that the stereo audio file is performed at a cloud computing system.  Siciliano further discloses that the audio is played at a cloud computing system connected with the wearable audio device (page 5, paragraph 58).  It would have been obvious to one of ordinary skill in the art to learn from Siciliano that the stereo audio file is performed at a cloud computing system connected with the wearable audio device.  The use of cloud computing to store and transmit data is known and would be obvious in view of the teachings of Siciliano.
Referring to claim 6, Mate, Eubank and Siciliano disclose that the stereo audio file comprises multiple channels configured for spatialized playback (Siciliano, page 3, paragraphs 40-42).
Claims 9, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mate, Eubank and U.S. Patent No. 10,206,055 B1 (Mindlin).
Referring to claim 9, Mate and Eubank do not disclose displaying a representation of the user in the DAW on the display; and displaying a representation of the assigned inputs relative to the representation of the user in the DAW on the display.  Mindlin discloses displaying a representation of the user in the DAW on the display and displaying a representation of the assigned inputs relative to the representation of the user in the DAW on the display (column 9, lines 20-32).  Mindlin discloses an avatar in the DAW on the display and other sound sources including the other avatar which are emitting sounds and positioned relative to the first avatar.  Mindlin discloses a head-mounted device that the user uses to access assigned inputs which are rendered as spatialized audio at the wearable audio device based upon the representation of the assigned inputs relative to the representation of the user in the DAW (Figure 2, column 8, lines 10-17, column 14, lines 47-63).  It would have been obvious to one of ordinary skill in the art to learn from Mindlin.  A person of ordinary skill in the art would know to use this technique disclosed in Mindlin and apply it to Mate and Eubank’s system to generate an improved audio system.
Referring to claim 11, Mate, Eubank and Mindlin disclose determining an orientation of the user based upon orientation data from the wearable audio device, wherein the representation of the user in the DAW is based upon the orientation data (Mindlin, column 8, lines 10-15, column 9, lines 40-55).  Mindlin discloses wherein in response to movement by the user, the method further comprises updating the representation of the user in the DAW on the display and updating the spatialized audio based upon the representation of the assigned inputs relative to the updated representation of the user in DAW on the display (column 9, lines 5-20 and lines 32-37).
Referring to claim 21, Mate, Eubank and Mindlin disclose after receiving the assigned inputs: receiving a preview command to render the assigned inputs as audio playback at the wearable audio device worn by the user and initiating a preview of the assigned inputs, wherein in response to physical movement by the user while wearing the wearable audio device, the method comprises the updating of the representation of the user in the DAW, and updating the spatialized audio based upon a detected proximity of the representation of the user to at least one of the assigned inputs and a detected orientation of the user relative to the at least one of the assigned inputs, wherein updating the spatialized audio comprises adjusting a Serial No. 16/559,7218directionality of the audio playback from each assigned input based on a detected change in at least one of proximity of the representation of the user or orientation of the depiction of the user relative to each assigned input in the DAW (Mindlin, column 3, lines 57-67).  Mindlin discloses providing sound to the user which reads on a preview command to access the sound.  The sound is provided to the user on the left ear while the user is engaged in a virtual experience.  See column 4, lines 1-5.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mate, Eubank, U.S. Patent No. 9,864,580 B2 (Ben-Tzur) and “It feels instantaneous, but how long does it really take to think a thought?”, herein referred to as Instantaneous.  
	Referring to claim 13, Mate and Eubank disclose that the DAW and the wearable audio device adjust the playback and hear the adjusted audio playback in real-time as an end user (Eubank, page 2, paragraph 12, page 4, paragraph 35) but do not disclose that the user performs developer-side functions to adjust these parameters.  Ben-Tzur discloses the user performing developer side functions to adjust the application parameters (column 1, lines 45-50).  It would have been obvious to one of ordinary skill in the art to learn from Ben-Tzur that the user performs developer-side functions to adjust these parameters.  Ben-Tzur discloses well known techniques for adding functionality to applications which would improve the system of Mate and Eubank.
	Mate, Eubank and Ben-Tzur do not disclose that the real time adjusted audio playback is available in less than approximately 150 milliseconds after an input is assigned.  Instantaneous discloses a response which the user is able to quickly take and which is made available in less than approximately 150 milliseconds after an input is assigned (page 2, paragraph 4, page 6, “How quickly it can happen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Instantaneous that the real time adjusted audio playback is available in less than approximately 150 milliseconds after an input is assigned.  Instantaneous teaches that user response is generally around or below 150 milliseconds.  A person of ordinary skill in the art would be able to take this teaching and substitute it into the system of Mate, Eubank and Ben-Tzur to obtain predictable results for the time that it takes to provide a response to a user’s attention or thought into the audio inputs.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mate, Eubank and U.S. Publication No. 2010/0191728 A1 (Reilly).
	Referring to claim 15, Mate and Eubank do not discloses that the audio pin is assigned to a geographic location and is configured to be triggered by the distinct user when the distinct user is located proximate the geographic location in the augmented audio environment.  Reilly discloses that the audio pin is assigned to a geographic location and is configured to be triggered by the distinct user when the distinct user is located proximate the geographic location in the augmented audio environment (page 4, paragraph 39, page 3, paragraph 35).  It would have been obvious to one of ordinary skill in the art to learn from Reilly that the audio pin is assigned to a geographic location and is configured to be triggered by the distinct user when the distinct user is located proximate the geographic location in the augmented audio environment.  Reilly discloses a known technique for associating geographic location with augmented audio data which would improve the augment system of Mate and Eubank.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mate, Mindlin, Eubank and U.S. Patent No. 10,080,094 B2 (Ugur).
Referring to claim 17, Mate discloses a wearable audio device comprising: at least one transducer configured to provide an audio output (page 2, paragraph 26); an orientation tracking system for tracking an orientation of a user (page 2, paragraph 27); and a control system coupled with the at least one transducer and the orientation tracking system (page 2, paragraph 26), the control system configured to: send orientation tracking data about the user to a smart device (page 2, paragraph 27), for assigning a set of inputs to an audio pin for playback (page 3, paragraph 45); receive instructions from the smart device to initiate audio playback of at least one of the assigned inputs based upon the orientation tracking data and a representation of the assigned inputs (page 2, paragraph 28 and page 2, paragraph 35) and initiate audio playback of the at least one assigned input, wherein the at least one assigned input is configured to be rendered as audio playback (page 2, paragraph 35 and paragraph 31).  Mate does not disclose displaying a representation of the user in a digital audio workstation display.  Mindlin discloses the smart device displaying a representation of the user in a digital audio workstation (DAW) on a display and displaying a representation of the assigned inputs relative to the representation of the user in the DAW on the display (column 9, lines 20-32).  Mindlin discloses an avatar in the DAW on the display and other sound sources including the other avatar which are emitting sounds and positioned relative to the first avatar.  It would have been obvious to one of ordinary skill in the art to learn from Mindlin displaying a representation of the user in a digital audio workstation display.  A person of ordinary skill in the art would know to use this technique disclosed in Mindlin and apply it to Mate and Eubank’s system to generate an improved audio system.
Mate and Mindlin do not disclose the user making selection of the audio mixes but does not clearly discloses that the set of inputs are configured in real time as the inputs are assigned.  Eubank discloses accepting user input and that the set of inputs are configured to be rendered as audio playback in real time as the inputs are assigned (page 2, paragraphs 12, 13).  It would have been obvious to one of ordinary skill in the art to learn from Eubank accepting user input and that the set of inputs are configured to be rendered as audio playback in real time as the inputs are assigned.  Eubank discloses a technique for interacting with sound effects in a 3D environment which would improve the similar device in Mate.  The sound effects in Mate would benefit from immediate previewing of sound effects which are played back in real time.
	Mate, Mindlin and Eubank do not disclose audio playback at the transducer.  Ugur discloses audio playback at the transducer (column 2, lines 9-21).  It would have been obvious to one of ordinary skill in the art to learn from Ugur audio playback at the transducer.  Ugur discloses a known component of audio configuring that is a simple substation into the audio system of Mate, Mindlin and Eubank to yield predictable results for providing audio.
	Referring to claim 18, Mate, Mindlin, Eubank and Ugur discloses at least one transducer plays back the at least one assigned input as spatialized audio based upon the representation of the assigned set of inputs relative to the representation of the user in the DAW (Ugur, column 2, lines 9-21, Mindlin, column 2, lines 47-59, column 3, lines 57-67).
Referring to claim 19, Mate discloses a system comprising: a smart device comprising a display for displaying a digital audio workstation (DAW) comprising a set of inputs assignable to an audio pin for playback (page 2, paragraph 27, page 3, paragraph 45); and a wearable audio device connected with the smart device, the wearable audio device comprising: at least one transducer configured to provide an audio output (page 2, paragraph 27); an orientation tracking system for tracking an orientation of a user (page 2, paragraph 27); and a control system coupled with the at least one transducer and the orientation tracking system, the control system configured to (page 2, paragraph 26 and Figure 3): send orientation tracking data about the user to the smart device (page 2, paragraph 27); receive instructions from the smart device to initiate audio playback of at least one assigned input in the set of inputs based upon the orientation tracking data (page 2, paragraphs 28 and 31) and initiate audio playback of the at least one assigned input, wherein the at least one assigned input is configured to be rendered as audio playback (page 2, paragraph 28).  Mate does not disclose displaying a representation of the user in a digital audio workstation display.  Mindlin discloses the smart device displaying a representation of the user in a digital audio workstation (DAW) on a display and displaying a representation of the assigned inputs relative to the representation of the user in the DAW on the display (column 9, lines 20-32).  Mindlin discloses an avatar in the DAW on the display and other sound sources including the other avatar which are emitting sounds and positioned relative to the first avatar.  It would have been obvious to one of ordinary skill in the art to learn from Mindlin.  A person of ordinary skill in the art would know to use this technique disclosed in Mindlin and apply it to Mate and Eubank’s system to generate an improved audio system.
Mate and Mindlin do not disclose the user making selection of the audio mixes but does not clearly discloses that the set of inputs are configured in real time as the inputs are assigned.  Eubank discloses accepting user input and that the set of inputs are configured to be rendered as audio playback in real time as the inputs are assigned (page 2, paragraphs 12, 13).  It would have been obvious to one of ordinary skill in the art to learn from Eubank accepting user input and that the set of inputs are configured to be rendered as audio playback in real time as the inputs are assigned.  Eubank discloses a technique for interacting with sound effects in a 3D environment which would improve the similar device in Mate.  The sound effects in Mate would benefit from immediate previewing of sound effects which are played back in real time.
	Mate, Mindlin and Eubank do not disclose audio playback at the transducer.  Ugur discloses audio playback at the transducer (column 2, lines 9-21).  It would have been obvious to one of ordinary skill in the art to learn from Ugur audio playback at the transducer.  Ugur discloses a known component of audio configuring that is a simple substation into the audio system of Mate, Mindlin and Eubank to yield predictable results for providing audio.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mate, Mindlin, Eubank, U.S. Patent No. 10,080,094 B2 (Ugur) and Instantaneous.
Referring to claim 20, Mate, Mindlin, Eubank and Ugur discloses at least one transducer plays back the at least one assigned input as spatialized audio based upon the representation of the assigned set of inputs relative to the representation of the user in the DAW (Ugur, column 2, lines 9-21, Mindlin, column 2, lines 47-59, column 3, lines 57-67).  Mate, Eubank, Ugur do not disclose that each input is able to be rendered as audio playback at the wearable audio device within approximately 150 milliseconds after being assigned.  Instantaneous discloses that each input is provided to the user within approximately 150 milliseconds after being assigned (page 2, paragraph 4, page 6, “How quickly it can happen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Instantaneous that each input is able to be rendered as audio playback at the wearable audio device within approximately 150 milliseconds after being assigned.  A person of ordinary skill in the art would be able to take this teaching and substitute it into the system of Mate, Eubank and Ben-Tzur to obtain predictable results for the time that it takes to provide a response to a user’s attention or thought into the audio inputs.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mate, Eubank, U.S. Patent No. 10,206,055 B1 (Mindlin) and Instantaneous.
Referring to claim 22, Mate, Eubank and Mindlin do not disclose that the preview 
command is enabled within approximately 150 milliseconds after the inputs are assigned.  Instantaneous discloses that the user is response to commands approximately 150 after the initial command is received (page 2, paragraph 4, page 6, “How quickly it can happen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Instantaneous that the preview command is enabled within approximately 150 milliseconds after the inputs are assigned.    A person of ordinary skill in the art would be able to take this teaching and substitute it into the system of Mate, Eubank and Mindlin to obtain predictable results for the time that it takes to provide a response to a user’s attention or thought into the audio inputs.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mate, 
Mindlin, Eubank, U.S. Patent No. 10,080,094 B2 (Ugur) and Instantaneous.	
	Referring to claim 23, Mate, Mindlin, Eubank and Ugur do not disclose that the set of inputs are able to be rendered as audio playback at the wearable audio device worn by the user within approximately 150 milliseconds after being assigned.  Instantaneous discloses that the set of inputs are able to be rendered as audio playback at the wearable audio device worn by the user within approximately 150 milliseconds after being assigned (page 2, paragraph 4, page 6, “How quickly it can happen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Instantaneous that the set of inputs are able to be rendered as audio playback at the wearable audio device worn by the user within approximately 150 milliseconds after being assigned.    A person of ordinary skill in the art would be able to take this teaching and substitute it into the system of Mate, Eubank and Ugur to obtain predictable results for the time that it takes to provide a response to a user’s attention or thought into the audio inputs.
Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.
Applicant discloses that Eubank does not disclose set of inputs are configured to be 
rendered as audio playback at the wearable audio device worn by the user in real time as the inputs are assigned.  Eubank clearly discloses as the user changes the orientation of the visualized spatial sound object and spatial preview sound is output.  Paragraph 13 of Eubank discloses updating in real-time the spatial sound and performed based on the current orientation of the object.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
May 27, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143